Exhibit 10(c)

 

Execution Copy

 

December 19, 2012

 

Regis Corporation

7201 Metro Boulevard

Minneapolis, Minnesota 55439

 

Re: Amendment No. 9 to Amended and Restated Private Shelf Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Private Shelf Agreement dated as of
October 3, 2000, as amended by the letter amendment dated as of May 9, 2002,
Letter Amendment No. 2 to Amended and Restated Private Shelf Agreement dated as
of February 28, 2003, the letter amendment dated April 29, 2005, the letter
amendment dated July 6, 2006, the letter amendment dated July 31, 2007,
Amendment No. 6 thereto dated as of July 3, 2009, Amendment No. 7 thereto dated
as of January 12, 2011 and Amendment No. 8 thereto dated as of April 23, 2012
(as so amended, the “Shelf Agreement”), between Regis Corporation, a Minnesota
corporation (the “Company”), on the one hand, and Prudential Investment
Management, Inc. (“PIM”), The Prudential Insurance Company of America, Pruco
Life Insurance Company, Pruco Life Insurance Company of New Jersey and the other
“Prudential Affiliates” which pursuant to the terms thereof have become bound by
certain provisions thereof, on the other hand.  Unless otherwise defined herein,
the terms defined in the Shelf Agreement shall be used herein as therein
defined.

 

Pursuant to the request of the Company and in accordance with the provisions of
paragraph 11C of the Shelf Agreement, the parties hereto agree as follows:

 

SECTION 1.                         Amendment.  From and after the Effective Date
(as defined in Section 2 hereof), the Shelf Agreement and the Notes are amended
as follows:

 

1.1.                            Paragraph 6B of the Shelf Agreement is hereby
amended and restated in its entirety to read as follows:

 

“6B.                       [Intentionally Omitted].”

 

1.2.                            Paragraph 6C(1) of the Shelf Agreement is hereby
amended by amending and restating clauses (iv) and (v) thereof to read as
follows:

 

“(iv)                        Liens securing Capital Lease Obligations in an
aggregate outstanding amount not to exceed $50,000,000 at any time, provided
such Liens attach only to the assets subject to the underlying capital lease;
and

 

--------------------------------------------------------------------------------


 

(v) Liens securing Indebtedness other than Capital Lease Obligations not
otherwise permitted by clauses (i)-(iv) above, provided that (the aggregate
amount of Indebtedness secured by Liens pursuant to this clause (v) shall not
exceed $20,000,000; and provided, further, that such Liens may not secure the
Credit Agreement, the Term Loan Agreement or other Indebtedness to a bank,
insurance company or other financial institution.”

 

1.3.                            Paragraph 6C(2) of the Shelf Agreement is hereby
amended and restated in its entirety to read as follows:

 

“6C(2).  Subsidiary Debt.     The Company shall not permit any Subsidiary to
incur any Debt if after giving effect thereto (i) paragraph 6A(2) would be
violated (as determined on a pro forma basis as of the last day of the previous
fiscal quarter) or (ii) the aggregate amount of all Debt of all Subsidiaries
that are not Guarantors (as defined in the Amended and Restated Subsidiary
Guaranty dated February 23, 2003 by certain Subsidiaries of the Company in favor
of the holders of the Notes) would exceed 9.5% of consolidated tangible assets
of the Company and its consolidated Subsidiaries, determined as of the end of
the most recently ended fiscal quarter.”

 

1.4.                            Paragraph 6C(3) of the Shelf Agreement is hereby
amended by amending and restating clause (vii) thereof to read as follows:

 

“(vii)                     make or permit to remain outstanding other
Investments (including Investments in Joint Ventures) in addition to the
foregoing Investments permitted under this Section 6(C)(3); provided that
(a) the aggregate amount thereof shall at no time exceed the greater of
(1) $200,000,000 and (2) the product of 35% and the difference between
(x) consolidated tangible assets of the Company and its consolidated
Subsidiaries and (y) the aggregate amount of Investments of the Company and its
consolidated Subsidiaries not otherwise permitted by any of clauses (i) through
(vi) above, and (b) the aggregate amount thereof made in or to Persons that are
not in the same or similar line of business in which the Company and its
Subsidiaries are engaged as of June 30, 2011 shall at no time exceed one-third
of the amount determined pursuant to the foregoing clause (a).”

 

1.5.                            Paragraph 6F of the Shelf Agreement is hereby
amended and restated in its entirety to read as follows:

 

“6F.                         Restricted Payments.  The Company shall not, and
shall not permit any Subsidiary to, (i) declare or pay any dividend or make any
other distribution (whether in cash, securities or other property) on any of its
stock or other equity interests or any warrants, options or other rights with
respect thereto (any of the foregoing, “Equity Interests”) or (ii) purchase,
redeem or otherwise acquire for value any of its Equity Interests, excluding any
purchase or redemption of any obligations of the Company with respect to the
convertible notes (due 7/14/14) described on Schedule 6F (x) upon the maturity
thereof or (y) at the option of the holder thereof, in each case so long as no
Default or Event of Default exists or would result therefrom (any such
non-excluded

 

2

--------------------------------------------------------------------------------


 

declaration, payment, distribution, purchase, redemption or other acquisition, a
“Restricted Payment”); provided that:

 

(i)                                     any Subsidiary may declare and pay
dividends, and make other distributions, to the Company or any other Subsidiary;

 

(ii)                                  the Company may declare and pay dividends
consisting solely of Equity Interests; and

 

(iii)                               so long as no Default or Event of Default
exists, the Company and its Subsidiaries may make other Restricted Payments;
provided that (1) if the Leverage Ratio as of the last day of the most recently
ended fiscal quarter was greater than 2.50 to 1.0, then neither the Company nor
any Subsidiary will make any Restricted Payment pursuant to this clause
(iii) if, after giving effect thereto, the aggregate amount of all such
Restricted Payments made during the 12-month period ending on the date of such
Restricted Payment would exceed $25,000,000 and (2) the aggregate amount of all
such Restricted Payments made on or after December 19, 2012 other than Ordinary
Dividends would not exceed $100,000,000.  For purposes hereof, “Ordinary
Dividends” shall mean normal, ordinary course, recurring dividends made by the
Company on any of its Equity Interests and shall not include special,
non-recurring distributions.”

 

1.6.                            Paragraph 10B of the Shelf Agreement is amended
by deleting therefrom the definition of “Net Worth”.

 

1.7.                            Schedule 6F — Convertible Notes is added to the
Shelf Agreement in the form of Schedule 6F — Convertible Notes attached to this
letter.

 

SECTION 2.                         Conditions Precedent.  This letter shall
become effective as of the date (the “Effective Date”) when the following
conditions have been satisfied:

 

2.1.                            Documents.  PIM and each holder of the Notes
party hereto shall have received original counterparts or, if satisfactory to
PIM and such holder, certified or other copies of all of the following, each
duly executed and delivered by the party or parties thereto, in form and
substance satisfactory to PIM and such holder, dated the date hereof unless
otherwise indicated, and on the date hereof in full force and effect:

 

(i)                                     counterparts of this letter duly
executed by the Company, the Guarantors and the Required Holder(s) of the Notes
of each Series ; and

 

(ii)                                  a copy of an amendment to the Credit
Agreement in form and substance satisfactory to the Required Holder(s), executed
by the Company and the requisite lenders thereunder, and the conditions
precedent to the effectiveness of such amendment shall have been satisfied and
such amendment shall be in full force and effect.

 

The foregoing documentation should be returned to Prudential Capital Group, Two
Prudential Plaza, Suite 5600, Chicago, Illinois, 60601-6716, Attention: Scott B.
Barnett.

 

3

--------------------------------------------------------------------------------


 

2.2.                            Representations.  The representations of the
Company in Section 3 hereof shall be true and correct as of the Effective Date.

 

2.3.                            Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incident thereto shall be satisfactory in
substance and form to the Required Holder(s) of each Series, and each holder of
the Notes party hereto shall have received all such counterpart originals or
certified or other copies of such documents as it may reasonably request.

 

SECTION 3.                         Representations and Warranties; No Default. 
To induce the holders of the Notes to execute and deliver this letter, the
Company represents, warrants and covenants that (1) the execution and delivery
of this letter has been duly authorized by all necessary corporate action on
behalf of each Company and each Guarantor and this letter has been executed and
delivered by a duly authorized officer of each Company and each Guarantor, and
all necessary or required consents to and approvals of this letter have been
obtained and are in full force and effect, (2) the representations and
warranties contained in paragraph 8 of the Shelf Agreement shall be true on and
as of the Effective Date, immediately before and after giving effect to the
consummation of the transactions contemplated hereby, (3) the Shelf Agreement,
as amended hereby, is the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of the remedy of specific
performance, (4) the Subsidiaries of the Company party to this letter represent
all of the Subsidiaries of the Company that have joined the Guaranty Agreement
(as defined in Section 5 below), (5) there shall exist on the Effective Date no
Event of Default or Default, immediately before and after giving effect to the
consummation of the transactions contemplated hereby and (6) neither the Company
nor any Subsidiary has paid or agreed to pay, and neither the Company nor any
Subsidiary will pay or agree to pay, any fees or other consideration for or with
respect to the amendment under the Credit Agreement described in
Section 2.1(ii).

 

SECTION 4.                         Reference to and Effect on Shelf _Agreement. 
Upon the effectiveness of this letter, each reference to the Shelf Agreement in
any other document, instrument or agreement shall mean and be a reference to the
Shelf Agreement as modified by this letter.  Except as specifically set forth in
Section 1 hereof, the Shelf Agreement and the Notes shall remain in full force
and effect and is hereby ratified and confirmed in all respects.  Except as
specifically stated in this letter, the execution, delivery and effectiveness of
this letter shall not (a) amend the Shelf Agreement or any Note, (b) operate as
a waiver of any right, power or remedy of PIM or any holder of the Notes, or
(c) constitute a waiver of, or consent to any departure from, any provision of
the Shelf Agreement or any Note at any time.  The Company acknowledges and
agrees that neither PIM nor any holder of any Note is under any duty or
obligation of any kind or nature whatsoever to grant the Company any additional
amendments or waivers of any type, whether under the same or different
circumstances, and no course of dealing or course of performance shall be deemed
to have occurred as a result of the amendments and wavier herein.

 

SECTION 5.                         Reaffirmation.  Each Guarantor (as defined in
the Amended and Restated Subsidiary Guaranty dated February 23, 2003 (the
“Guaranty Agreement”) by certain

 

4

--------------------------------------------------------------------------------


 

Subsidiaries of the Company in favor of the holders of the Notes) hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Guaranty Agreement. Each Guarantor hereby
consents to the terms and conditions of this letter and reaffirms its
obligations and liabilities under or with respect to the Shelf Agreement and the
Notes, each as amended by this letter (including, without limitation, any
additional Guaranteed Obligations (as defined in the Guaranty Agreement)
resulting from this letter), and the Guaranty Agreement.  Each Guarantor
acknowledges that the Guaranty Agreement remains in full force and effect and is
hereby ratified and confirmed.  Without limiting the generality of the
foregoing, each Guarantor agrees and confirms that the Guaranty Agreement
continues to guaranty the Guaranteed Obligations arising under or in connection
with the Shelf Agreement and the Notes, each as amended by this letter.  The
execution of this letter shall not operate as a novation, waiver of any right,
power or remedy of the holders of the Notes under the Guaranty Agreement.

 

SECTION 6.                         Expenses.  The Company hereby confirms its
obligations under the Shelf Agreement, whether or not the transactions hereby
contemplated are consummated, to pay, promptly after request by any holder of
the Notes, all reasonable out-of-pocket costs and expenses, including attorneys’
fees and expenses, incurred by any holder of the Notes in connection with this
letter or the transactions contemplated hereby, in enforcing any rights under
this letter, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter or the transactions
contemplated hereby.  The obligations of the Company under this Section 6 shall
survive transfer by any holder of the Notes of any Note and payment of any Note.

 

SECTION 7.                         Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW
RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN
ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY
OTHER JURISDICTION).

 

SECTION 8.                         Counterparts, Section Titles.  This letter
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.  Delivery of an executed counterpart of a
signature page to this letter by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this letter.  The
section titles contained in this letter are and shall be without substance,
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Dianna D. Carr

 

Vice President

 

 

 

RGA REINSURANCE COMPANY

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

RELIASTAR LIFE INSURANCE COMPANY

 

UNION SECURITY INSURANCE COMPANY

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

ZURICH AMERICAN INSURANCE COMPANY

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC

 

BAYSTATE INVESTMENTS, LLC

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

MEDICA HEALTH PLANS

 

MTL INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Dianna D. Carr

 

 

 

Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY

 

 

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Dianna D. Carr

 

 

 

Vice President

 

[Signature Page to Amendment No. 9 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

 

By:

Prudential Investment Management (Japan), Inc., as Investment Manager

 

 

 

 

By:

Prudential Investment Management, Inc., as Sub-Adviser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dianna D. Carr

 

 

 

Vice President

 

[Signature Page to Amendment No. 9 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

Agreed as of the date first above written:

 

REGIS CORPORATION

REGIS INC.

HAIR CLUB FOR MEN, LLC

SUPERCUTS CORPORATE SHOPS, INC.

THE BARBERS HAIRSTYLING FOR MEN & WOMEN, INC.

REGIS CORP.

FIRST CHOICE HAIRCUTTERS (INTERNATIONAL) CORP.

 

By:

/s/ Steven Spiegel

 

 

Steven Spiegel

 

 

Chief Financial Officer

 

 

[Signature Page to Amendment No. 9 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6F

 

CONVERTIBLE NOTES

 

Convertible Notes

 

Amount

 

Rate

 

Due

 

$

172,500,000

 

5.00%

 

7/14/14

 

 

--------------------------------------------------------------------------------